DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identifies items to be placed in the one or more bins when they are positioned”, wherein it is unclear if “they” is referencing the items or the bins. 
Claim 17 recites the limitation "a processor".  It is unclear if this is referencing the same processor as claimed previously in claim 1, or if this is a second processor. 
Claims 2-16 and 18-21 are rejected as they are dependent upon a previously rejected claim. 
Claim Objections
Claim 22 is objected to because of the following informalities:
In claim 22, “of the item identification system scanner or capturing” should read “of the item identification system scanning or capturing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-15, 17-18 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallett et al. (US 2008/0195247). 
Regarding claim 1, Mallett et al. (US 2008/0195247) teaches a smart return receptacle (Paragraph 0012 lines 1-8) comprising: 
one or more bins (Fig. 3 #80 “containers”) for receiving items (Paragraph 0160 lines 1-4); and 
an item identification system (Paragraph 0119 lines 6-9), comprising: 
a processor (Paragraph 0119 lines 7-8); 
a scanner (Fig. 11 #74 “scanner”) or image capture device (Paragraph 0259 lines 4-7) in communication with the processor (Paragraph 0175 lines 1-8) that reads identifying tags disposed on the items (Paragraph 0259 lines 4-7) or performs a capture for character or object recognition (Paragraph 0259 lines 4-7); 
wherein the item identification system identifies items to be placed in the one or more bins when they are positioned within a predetermined range (Paragraph 0169 lines 1-2) of the scanner or image capture device (Paragraph 0259 lines 2-14); and 
a director mechanism (Paragraph 0192 lines 1-7) facilitating delivery of an identified item to an appropriate bin based on item identification (Paragraph 0194 lines 1-11).
Regarding claim 3, Mallett et al. (US 2008/0195247) teaches a smart return receptacle further comprising an opening (Fig. 10 #88 “opening”) for each of the one or more bins (Fig. 10 #80 “containers”). 
Regarding claim 4, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein each opening (Fig. 10 #88 “opening”) for each of the one or more bins comprises a predetermined perimeter profile shape that differs from each other opening (Paragraph 0186 lines 5-11). 
Regarding claim 5, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the scanner or image capture device comprises an optical scanner (Paragraph 0123 lines 5-10). 
Regarding claim 6, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the scanner or image capture device comprises a camera (Paragraph 0123 lines 5-10). 
Regarding claim 7, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the scanner or image capture device comprises a radio frequency identification (RFID) reader (Paragraph 0259 lines 4-7). 
Regarding claim 8, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the scanner or image capture device comprises a near-field communication (NFC) reader (Paragraph 0035 lines 3-12). 
Regarding claim 9, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the director mechanism (Paragraph 0192 lines 1-7) comprises one or more visual indicators communicating feedback information to a user (Paragraph 0142 lines 8-14). 
Regarding claim 10, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the director mechanism (Paragraph 0192 lines 1-7) comprises one or more access doors (Fig. 32 #82 “lid”, Paragraph 0170 lines 2-7) selectively allowing or preventing access to the one or more bins (Fig. 10 #80 “containers”) based on identification information collected by the identification system (Paragraph 0169 line 2-0170 line 7). 
Regarding claim 11, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the director mechanism (Paragraph 0192 lines 1-7) comprises a moving platform (Paragraph 0166 lines 1-3) holding the one or more bins (Fig. 3 #80 “containers”) that moves the appropriate bin into position for receiving the identified item (Paragraph 0162 lines 1-5) based on identification information collected by the identification system. 
Regarding claim 12, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the director mechanism (Paragraph 0192 lines 1-7) comprises a conveyer system (Paragraph 0125 lines 14-17) that delivers an identified item to the appropriate bin (Fig. 3 #80 “containers”) based on identification information collected by the identification system (Paragraph 0124 lines 1-3). 
Regarding claim 13, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the director mechanism (Paragraph 0192 lines 1-7) comprises an item verification system for verifying that the identified item is received by the appropriate bin (Paragraph 0182 lines 13-16) based on identification information collected by the identification system (Paragraph 0182 lines 1-4).
Regarding claim 14, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the item verification system (Paragraph 0182 lines 13-16) comprises a presence sensor (Paragraph 0182 line 14) detecting when the item is positioned within an opening of the one or more bins (Paragraph 0233 lines 16-20). 
Regarding claim 15, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the item verification system (Paragraph 0182 lines 13-16) comprises a verification scanner or capture device (Paragraph 0233 lines 16-20). 
Regarding claim 17, Mallett et al. (US 2008/0195247) teaches a smart return receptacle further comprising a processor (Paragraph 0169 lines 1-6) managing the director mechanism based on identification information collected by the identification system (Paragraph 0119 lines 6-9). 
Regarding claim 18, Mallett et al. (US 2008/0195247) teaches a smart return receptacle further comprising a wireless communication device (Paragraph 0156 lines 2-4) that exchanges data with a remote server (Paragraph 0154 lines 6-10). 
Regarding claim 21, Mallett et al. (US 2008/0195247) teaches a smart return receptacle wherein the item identification system can learn to identify new items (Paragraph 0261 lines 10-17). 
Regarding claim 22, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle (Paragraph 0012 lines 1-8), the method comprising: 
an item identification system (Paragraph 0119 lines 6-9) identifying an item to be discarded into one or more bins (Fig. 3 #80 “containers”) of the smart return receptacle by: 
a scanner (Fig. 11 #74 “scanner”) or image capture device (Paragraph 0259 lines 4-7) of the item identification system scanner or capturing an image of the item (Paragraph 0259 lines 4-7); and 
referencing a data record (Paragraph 0141 lines 7-13) to identify the item based on the scan or image capture (Paragraph 0141 lines 3-4); and 
a director mechanism (Paragraph 0192 lines 1-7) facilitating delivery of the identified item to an appropriate bin of the one or more bins of the smart return receptacle (Paragraph 0194 lines 1-11). 
Regarding claim 23, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein the scanner or image capture device comprises at least one of a camera, optical scanner (Paragraph 0123 lines 5-10), and RFID reader (Paragraph 0259 lines 4-7). 
Regarding claim 24, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein facilitating delivery of the identified item to the appropriate bin of the one or more bins comprises providing a visual indicator indicating the appropriate bin (Paragraph 0142 lines 8-14). 
Regarding claim 25, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein facilitating delivery of the identified item to the appropriate bin of the one or more bins comprises providing access to an opening of the appropriate bin (Paragraph 0169 line 2-0170 line 7). 
Regarding claim 26, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein providing access to an opening of the appropriate bin comprises unlocking or opening an access door (Fig. 32 #82 “lid”) on the appropriate bin (Paragraph 0170 lines 2-7). 
Regarding claim 27, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein providing access to an opening of the appropriate bin comprises moving the appropriate bin into a position where the opening of the appropriate bin is accessible (Paragraph 0162 lines 1-5). 
Regarding claim 28, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein facilitating delivery of the identified item to the appropriate bin of the one or more bins comprises mechanically conveying the identified item to the appropriate bin (Paragraph 0125 lines 14-17). 
Regarding claim 29, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle further comprising: verifying the identified item has been placed in the appropriate bin (Paragraph 0182 lines 13-16). 
Regarding claim 30, Mallett et al. (US 2008/0195247) teaches a method for sorting items to be discarded into a smart return receptacle wherein verifying the identified item has been placed in the appropriate bin (Paragraph 0182 lines 13-16) comprises sensing the identified item with a sensor (Paragraph 0182 line 14) in proximity to an opening of the appropriate bin (Paragraph 0233 lines 16-20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mallett et al. (US 2008/0195247) in view of Rathore et al. (US 2016/0078414). 
Regarding claim 2, Mallett et al. (US 2008/0195247) lacks teaching a smart return receptacle wherein the one or more bins comprise at least one of a trash bin, a recycling bin, and a reusable food or beverage return bin. Mallett et al. does however state that some embodiments may be used for receptacles containing materials other than medical or pharmaceutical waste (Paragraph 00334 lines 1-5). 
Rathore et al. (US 2016/0078414) teaches a smart return receptacle (Paragraph 0008 lines 2-14) wherein the one or more bins comprise at least one of a trash bin (Fig. 1 #110a), a recycling bin (Fig. 1 #110b), and a reusable food or beverage return bin (Paragraph 0030 lines 22-25). Rathore et al. explains that businesses which have contaminated waste suffer from an increase in cost in disposition of the waste due to additional labor required for facilities to sort through the contaminated waste (Paragraph 0018 lines 1-8), specifically Rathore et al. states that this apparatus may be used restaurants or businesses with cafeterias such as hospitals due to the substantial amount of waste produced (Paragraph 0004 lines 1-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mallett et al. (US 2008/0195247) to include the one or more bins comprising at least one of a trash bin, a recycling bin, and a reusable food or beverage return bin as taught by Rathore et al. (US 2016/0078414) in order to provide a higher degree of separation of trash, recyclable, and reusable food or beverage materials and therefore lower costs caused by contaminated waste. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mallett et al. (US 2008/0195247) in view of Andreozzi (US 8523050). 
Regarding claim 16, Mallett et al. (US 2008/0195247) lacks teaching a smart return receptacle wherein the item verification system comprises an access door automatically opening or closing selectively allowing or preventing access to the one or more bins based on identification information collected by the identification system.
Andreozzi (US 8523050) teaches a smart return receptacle (Col. 1 lines 43-54) wherein the item verification system (Col. 4 line 63-Col. 5 line 4) comprises an access door (Fig. 1 #20) automatically opening or closing selectively allowing or preventing access (Col. 5 line 1-9) to the one or more bins  (Fig. 1 #18) based on identification information (Col. 6 lines 15-22) collected by the identification system. Andreozzi (US 8523050) explains that access is only provided to the bin once the item verification scanner detects the presence of a container (Col. 2 lines 13-21). Therefore, ensuring no items other than the containers would be allowed to access the bin. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mallett et al. (US 2008/0195247) to include an access door automatically opening or closing selectively allowing or preventing access to the one or more bins based on identification information collected by the identification system as taught by Andreozzi (US 8523050) in order to ensure that only containers which have been detected are able to access the bin. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallett et al. (US 2008/0195247) in view of Petrini (WO 2012/047916). 
Regarding claim 19, Mallett et al. (US 2008/0195247) lacks teaching a smart return receptacle where the one or more bins comprise multiple reusable food or beverage returns. 
Petrini (WO 2012/047916) teaches a smart return receptacle (Paragraph 0028 lines 1-11) where the one or more bins comprise multiple reusable food or beverage returns (Paragraph 0004 lines 1-4). Petrini (WO 2012/047916) explains that it is beneficial to recycle containers to decrease the number of disposable containers sent to landfills (Paragraph 0004 lines 3-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mallett et al. (US 2008/0195247) to include the one or more bins comprising multiple reusable food or beverage returns as taught by Petrini (WO 2012/047916) in order to decrease the number of disposable containers sent to landfills. 
Regarding claim 20, Mallett et al. (US 2008/0195247) lacks teaching a smart return receptacle wherein the one or more bins comprise at least one reusable food or beverage return bin which incorporates a washing system.
Petrini (WO 2012/047916) teaches a smart return receptacle (Paragraph 0028 lines 1-11) wherein the one or more bins comprise at least one reusable food or beverage return bin (Paragraph 0004 lines 1-4) which incorporates a washing system (Paragraph 0031 lines 2-5). Petrini (WO 2012/047916) explains that it is desirable for environmental and economical purposes to have a bin which accepts containers, cleans containers, and re-uses the containers as the recycling of the containers in this manner decreases the number of disposable containers sent to landfills (Paragraph 0004 lines 1-4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mallett et al. (US 2008/0195247) to include the one or more bins comprise at least one reusable food or beverage return bin which incorporates a washing system as taught by Petrini (WO 2012/047916) in order to reuse food and beverage containers and minimize the number of disposable containers sent to landfills, thus providing a more environmental and economical system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marrapodi et al. (US 9573167) teaches a system for collecting and sorting waste in which retractable trapdoors are positioned above containers for collecting waste. 
Al-Ateeq (US 10406564) teaches a system for sorting waste where the housing temporarily stores waste items while determining which compartment the items should be dispensed into. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653